Morphy, J.
This suit is brought on an open account, the *139principal item of which is for one thousand and seventy-one' boxes of lemons, sold to the defendants at two dollars and fifty cents per box. The defence set up is, that the purchase was made from a sample, and that upon examination the lemons were found to be unsound, unmerchantable, and not corresponding with the sample exhibited. There was a judgment below for the plaintiff..
This case turns upon a question of fact. After an examination of the record, we find nothing in it which should prevent us from adopting the conclusion to which the judge below arrived.

Judgment affirmed.